 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6
      STEVEN NEIGHBORS, as Trustee of the A.
 7    Don WATKINS REVOCABLE TRUST                          CASE NO: 2:19-cv-00649-RSL
      dated May 1, 2009, Restatement dated July 8,
 8    2011,                                                AGREED ORDER RE CONTINUED
                                                           STAY OF LITIGATION
 9            Plaintiff
10            vs.
11    WASHINGTON CARE SERVICES, a
      Washington nonprofit corporation, and
12    SOUTHEAST EFFECTIVE
      DEVELOPMENT, a Washington nonprofit
13    corporation,
14            Respondents
15

16          This matter came before the Court on the Fifth Stipulation re Stay of Litigation between

17   the above-named parties (“Stipulation”). The Court having reviewed the stipulation and finding

18   that good cause exists to grant the relief requested, it is hereby:
19          ORDERED that this litigation be stayed until May 31, 2022, which date may be further
20
     extended pursuant to a subsequent order.
21
            DONE this 15th day of July, 2021.
22

23

24

25
                                                            A
                                                            Robert S. Lasnik
26                                                          United States District Judge


      AGREED ORDER RE STAY OF LITIGATION
      CASE NO. 2:19-CV-00649-RSL - 1
 1   Presented by:

 2   DBS | LAW
 3
     By /s/Dominique Scalia
 4      Daniel J. Bugbee, WSBA No. 42412
        Dominique Scalia, WSBA No. 47313
 5      155 NE 100th St., Suite 205
        Seattle, WA 98125
 6      Phone: 206-489-3802
        Fax: 206-973-8737
 7      dbugbee@lawdbs.com
        dscalia@lawdbs.com
 8      Attorneys for McCallen & Sons, Court
        Appointed Receiver over Washington
 9      Care Services

10   HOLMES WEDDLE & BARCOTT

11   By /s/Stephen C. Smith
          Stephen C. Smith, WSBA No. 15414
12        999 3rd Ave, Suite 2600
          Seattle, WA 98104
13        Phone: 206-863-9000
          ssmith@hwb-law.com
14        Attorney for Plaintiff

15   NORTHCRAFT BIGBY PC

16   By /s/Aaron D. Bigby
         Aaron D. Bigby, WSBA No. 29271
17       819 Virginia St., Suite C-2
         Seattle, WA 98101
18       Phone: 206-623-0229
         Aaron_bigby@northcraft.com
19       Attorney for Defendant Southeast
         Effective Development
20

21

22

23

24

25

26


     AGREED ORDER RE STAY OF LITIGATION
     CASE NO. 2:19-CV-00649-RSL - 2
